     Case 4:19-cr-00150-RSB-CLR Document 168 Filed 10/30/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION
UNITED STATES OF AMERICA,                 )
                                          )
v.                                        )             CR419-150
                                          )
WORLD MINING AND OIL                      )
SUPPLY, a/k/a WMO, et al.,                )
                                          )
       Defendants.                        )
                                          )

                                        ORDER

       On October 13, 2020, the grand jury returned the Third Superseding

Indictment in this commercial conspiracy case.                    See doc. 159.       The

Government has requested that the Court issue summonses to several

defendants named in that indictment. See Fed. R. Crim. P. 9(a). The

Government’s request indicated that several foreign organization

defendants could be served through attorneys retained to represent them.

In order to issue the summonses in a way that permits effective service, 1


1
  The Rule requires that the Court “issue . . . the summons to a person authorized to
serve it.” Fed. R. Crim. P. 9(a). Rule 4(c)(1) directs that “[a]ny person authorized to
serve a summons in a federal civil action may serve a summons.” The Federal Rules
of Civil Procedure, in turn, state that “[a]ny person who is at least 18 years old and not
a party to may serve a summons and complaint.” Fed. R. Civ. P. 4(c)(2). It is the
practice of this Court to issue criminal summonses to the United States Marshal for
service. Although the defendant’s location is not information required for issuance of
a summons, see Fed. R. Crim. P. 9(b); see also Fed. R. Crim. P. 4(b) (incorporated into
Rule 9(b) by reference), in the case of foreign organizations, it is not clear that issuance
     Case 4:19-cr-00150-RSB-CLR Document 168 Filed 10/30/20 Page 2 of 3




the Court needs more than an informal indication that service on the

attorneys of the various defendants is acceptable.

      Federal Rule 9(c)(1)(A) requires that a “summons [on an indictment

be] served as provided in Rule 4(c)(1), (2), and (3).” As relevant here, Rule

4(c)(3)(D) provides the requirements for serving “an organization not

within a judicial district of the United States.” Id. Among the means of

service provided in that Rule is the possibility of service “by any other

means that gives notice, including one that is . . . stipulated by the parties.”

Fed. R. Crim. P. 4(c)(3)(D)(ii)(a).            The Court assumes that the

Government’s request to serve the summonses on the identified attorneys

implies such a stipulation. However, the Court cannot rely on assumption

and inference. The Government is, therefore, DIRECTED to supplement

its request for issuance of a summons. If the parties have entered into a

stipulation concerning the service of the requested summons, the




to the Marshal is appropriate, given that he may not be “authorized to serve it” in
every case. See generally Fed. R. Crim. P. 4(c)(3)(D). Therefore, as discussed further
below, the Court requires the Government to supplement its request for issuance of
the summons to clarify to whom it may be properly issued.
                                          2
    Case 4:19-cr-00150-RSB-CLR Document 168 Filed 10/30/20 Page 3 of 3




Government is DIRECTED to file formal notice of that stipulation with

the Court.

     SO ORDERED, this 30th day
                            ay of October, 2020.

                                  _______________________________
                                    ____________________________
                                  CHRIS    ER L. RAY
                                   HRISTOPHER
                                     I TOPH
                                          HER
                                  UNITED STATES MAGISTRATE JUD
                                                            UDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    3
